DETAILED ACTION
	Claims 1, 10-13, 30, 32-36, 39-44, and 53-56 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Previous Claim Rejections - 35 USC § 103
Claims 1, 10, 32, 35, and 39-44 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. (J. Med. Chem., 2000, 1253-1256) in view of Baldwin et al. (Bioconjugate Chemistry, 2011, 1946-1953).
The Applicant has amended the claims and has traversed the rejection on the grounds that the claimed property of 5% or less of the payload is lost after incubation in serum for 24 hours is not taught by the prior art, and therefore is an unexpected property.
The Examiner has considered the traversal, but must disagree.  Baldwin et al. clearly teach that hydrolyzing a thiosuccinimde leads to increased stability of the conjugate.  See page 1951, first column of the Conclusions section.  Additionally, even though the Applicant has cited a result that is superior to that of Baldwin et al., the compound to be modified is taught specifically by Kratz et al.  Therefore, even in light of Applicant’s superior result, the fact that Kratz et al. teach a specific antibody conjugate and Baldwin et al. teaches a method to improve stability by performing ring-opening hydrolysis of the thio-.
Claims 1, 10, 32, 33, 35, and 39-44 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. (J. Med. Chem., 2000, 1253-1256) in view of Baldwin et al. (Bioconjugate Chemistry, 2011, 1946-1953) and Jenkins et al. (J. Med. Chem., 1994, 4529-4537).
The Applicant’s traversal is the same as for the rejection over Kratz et al. and Baldwin et al., and is not found to be persuasive for the reasons stated above.  The rejection is maintained.
Claims 1, 10, 32, 34, 35, and 39-44 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. (J. Med. Chem., 2000, 1253-1256) in view of Baldwin et al. (Bioconjugate Chemistry, 2011, 1946-1953) and Deckert et al. (Blood, 2013, 3500-3510).
The Applicant’s traversal is the same as for the rejection over Kratz et al. and Baldwin et al., and is not found to be persuasive for the reasons stated above.  The rejection is maintained.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 32, 35, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. (J. Med. Chem., 2000, 1253-1256) in view of Baldwin et al. (Bioconjugate Chemistry, 2011, 1946-1953).
Kratz et al. teach the compound 
    PNG
    media_image1.png
    206
    245
    media_image1.png
    Greyscale
, which is a maleimide phenylacetylhydrazone derivative of doxorubicin. See page 1253, Figure 1.  The compound would read on the claims where Q is a bond, m and p are 0, n is 1, X is C1alkyleneC6 aryl, Y is oxo, and R1 is a toxin payload (as a cancer treating drug to kill cancer cells.)  Also, Kratz et al. teaches that the compound couples selectively to cysteine-34 of albumin.  See page 1254, first column.  Kratz et al. then teach that the reaction is performed in sodium phosphate buffer (in the form of human plasma at pH 7.4 or 
Kratz et al. do not specifically teach that the coupling reaction is a Michael addition, nor does Kratz et al. teach a hydrolysis step after the Michael addition to yield a product that has the property that 5% or less of the payload is lost when incubated with serum for 24 hours.
Baldwin et al. teach that maleimide groups are commonly used in a Michael addition reaction to form bioconjugates with cysteine residues on antibodies and proteins.  See page 1946, second column.  Additionally, Baldwin et al. teach that hydrolysis of the Michael addition product yields to an irreversible reaction to open the succinimide thioether to stabilize bioconjugates for in vivo or in vitro assays if retro reactions are not desired.  See page 1951, first column of the Conclusions section.  Baldwin et al. then teach that succinimide thioethers can be ring opened at pH 8.0 at 37 °C in phosphate buffer.  See page 1947, second column, section NMR Analysis of MPA-NEM Retro Reactions.
The person of ordinary skill in the art would be motivated to combine the teachings of Kratz et al. and Baldwin et al. as Kratz et al. teaches a maleimide which attaches a payload to a protein via a cysteine residue and Baldwin et al. teach that maleimides can couple with cysteine residues via a Michael addition, and that ring opening by hydrolysis will protect the product from decoupling.  While the prior art is silent with respect to the stability requirement of step d in claim 1, Baldwin et al. teaches that irreversibly opening succinimide thioethers stabilize bioconjugates, and this property would be an expected result.  As each step would be performed in the same manner in which it is taught by the prior art, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
s 1, 10, 32, 33, 35, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. (J. Med. Chem., 2000, 1253-1256) in view of Baldwin et al. (Bioconjugate Chemistry, 2011, 1946-1953) and Jenkins et al. (J. Med. Chem., 1994, 4529-4537).
Kratz et al. teach the compound 
    PNG
    media_image1.png
    206
    245
    media_image1.png
    Greyscale
, which is a maleimide phenylacetylhydrazone derivative of doxorubicin. See page 1253, Figure 1.  The compound would read on the claims where Q is a bond, m and p are 0, n is 1, X is C1alkyleneC6 aryl, Y is oxo, and R1 is a toxin payload (as a cancer treating drug to kill cancer cells.)  Also, Kratz et al. teaches that the compound couples selectively to cysteine-34 of albumin.  See page 1254, first column.  Kratz et al. then teach that the reaction is performed in sodium phosphate buffer (in the form of human plasma at pH 7.4 or physiological pH) at 37° C.  See page 1253, second column, in Vitro and in Vivo Binding Studies.  Finally, Kratz et al. teach that acid-sensitive doxorubicin conjugates with monoclonal antibodies are known and have effect.  See page 1253, first column, first paragraph.
Kratz et al. do not specifically teach that the coupling reaction is a Michael addition, nor does Kratz et al. teach a hydrolysis step after the Michael addition to yield a product that has the property that 5% or less of the payload is lost when incubated with serum for 24 hours.  Additionally, Kratz et al. does not teach where the payload is a pyrrolobenzodiazepine.
Baldwin et al. teach that maleimide groups are commonly used in a Michael addition reaction to form bioconjugates with cysteine residues on antibodies and proteins.  See page 1946, second column.  Additionally, Baldwin et al. teach that hydrolysis of the Michael addition product yields to an irreversible 
Jenkins et al. teaches PBD drugs that covalently bond to DNA as an anti-cancer agent.  See Figure 2, page 4530.
The person of ordinary skill in the art would be motivated to combine the teachings of Kratz et al., Baldwin et al., and Jenkins et al. as Kratz et al. teaches a maleimide which attaches a payload to a protein via a cysteine residue, Jenkins et al. teaches another anti-cancer drug that is capable of being attached to a targeting protein, and Baldwin et al. teach that maleimides can couple with cysteine residues via a Michael addition, and that ring opening by hydrolysis will protect the product from decoupling.  While the prior art is silent with respect to the stability requirement of step d in claim 1, Baldwin et al. teaches that irreversibly opening succinimide thioethers stabilize bioconjugates, and this property would be an expected result.  As each step would be performed in the same manner in which it is taught by the prior art, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Claims 1, 10, 32, 34, 35, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. (J. Med. Chem., 2000, 1253-1256) in view of Baldwin et al. (Bioconjugate Chemistry, 2011, 1946-1953) and Deckert et al. (Blood, 2013, 3500-3510).

    PNG
    media_image1.png
    206
    245
    media_image1.png
    Greyscale
, which is a maleimide phenylacetylhydrazone derivative of doxorubicin. See page 1253, Figure 1.  The compound would read on the claims where Q is a bond, m and p are 0, n is 1, X is C1alkyleneC6 aryl, Y is oxo, and R1 is a toxin payload (as a cancer treating drug to kill cancer cells.)  Also, Kratz et al. teaches that the compound couples selectively to cysteine-34 of albumin.  See page 1254, first column.  Kratz et al. then teach that the reaction is performed in sodium phosphate buffer (in the form of human plasma at pH 7.4 or physiological pH) at 37° C.  See page 1253, second column, in Vitro and in Vivo Binding Studies.  Finally, Kratz et al. teach that acid-sensitive doxorubicin conjugates with monoclonal antibodies are known and have effect.  See page 1253, first column, first paragraph.
Kratz et al. do not specifically teach that the coupling reaction is a Michael addition, nor does Kratz et al. teach a hydrolysis step after the Michael addition to yield a product that has the property that 5% or less of the payload is lost when incubated with serum for 24 hours.  Additionally, Kratz et al. does not teach where the payload is a maytansinoid such as DM1.
Baldwin et al. teach that maleimide groups are commonly used in a Michael addition reaction to form bioconjugates with cysteine residues on antibodies and proteins.  See page 1946, second column.  Additionally, Baldwin et al. teach that hydrolysis of the Michael addition product yields to an irreversible reaction to open the succinimide thioether to stabilize bioconjugates for in vivo or in vitro assays if retro reactions are not desired.  See page 1951, first column of the Conclusions section.  Baldwin et al. then 
Jenkins et al. teaches the anticancer drug DM1 linked to an antibody.  See Figure 3A, page 3504.
The person of ordinary skill in the art would be motivated to combine the teachings of Kratz et al., Baldwin et al., and Jenkins et al. as Kratz et al. teaches a maleimide which attaches a payload to a protein via a cysteine residue, Jenkins et al. teaches another anti-cancer drug that is capable of being attached to a targeting protein, and Baldwin et al. teach that maleimides can couple with cysteine residues via a Michael addition, and that ring opening by hydrolysis will protect the product from decoupling.  While the prior art is silent with respect to the stability requirement of step d in claim 1, Baldwin et al. teaches that irreversibly opening succinimide thioethers stabilize bioconjugates, and this property would be an expected result.  As each step would be performed in the same manner in which it is taught by the prior art, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1, 10, 32-35, and 39-44 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626